                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

JAMES L. YEAGER, PH.D. and MIDWEST                )
RESEARCH LABORATORIES, LLC,                       )
                                                  )
              Plaintiffs,                         )
                                                  )
              v.                                  )      No. 18-cv-397
                                                  )
INNOVUS PHARMACEUTICALS, INC.,                    )
                                                  )      Judge Thomas M. Durkin
              Defendant.                          )

                     MEMORANDUM OPINION AND ORDER

       Plaintiffs James Yeager and Midwest Research Laboratories, LLC bring this

action against Innovus Pharmaceuticals, Inc. for reputational harm suffered as a

result of several publications Innovus made using Yeager’s name. Innovus has moved

to dismiss the complaint in full under Fed. R. Civ. P. 12(b)(2) for lack of personal

jurisdiction in Illinois and Fed. R. Civ. P. 12(b)(6) for failure to state a claim for relief.

For the following reasons, Innovus’s motion to dismiss is granted in part and denied

in part.

                                     BACKGROUND

       Yeager has a Ph.D. in physical pharmacy and specializes in the formulation of

topical creams for various health and wellness needs. He is the CEO of plaintiff

Midwest and the public face of the company throughout the pharmaceutical industry.

In April 2012, Centric Research Institute (“CRI”), engaged Midwest and Yeager to

develop a topical cream used to treat men with sexual dysfunction. Under the

agreements between Midwest and CRI, Midwest and Yeager formulated a
commercial product and assigned all their rights to the invention to CRI. As a result

of their partnership, CRI launched CIRCUMSerumTM on April 13, 2013.

      On April 19, 2013, CRI and Innovus entered into an asset purchase agreement

under which Innovus acquired the global rights to market CIRCUMSerumTM, and

CRI retained the right to commercialize CIRCUMSerumTM in the United States.

Innovus commercialized the product under the name Sensum+®.

      The gist of Plaintiffs’ complaint is that although Yeager never gave permission

to use his name, image, identity, or likeness in connection with the product, Innovus

marketed the product with Yeager’s name and implied endorsement. Specifically,

Plaintiffs allege Innovus circulated advertisements and marketing materials in

newspapers, magazines, pamphlets, and on social media sites. These materials

“suggest, imply, and/or outwardly state” that Yeager endorses the product. Further,

Plaintiffs allege that some of these publications falsely attribute quotes to Yeager,

place Yeager in a false light, and falsely claim Yeager offered a satisfaction guarantee

on the product. Plaintiffs allege at least one of these advertisements was circulated

in Illinois—specifically, in the Chicago Sun Times in February 2017. 1

      Plaintiffs bring one federal claim and four state claims against Innovus: (1)

violation of the Illinois Right of Publicity Act and various other state statutes; (2)

violation of Section 43(a) of the Lanham Act; (3) violation of the Illinois Deceptive

Trade Practices Act; (4) violation of the Illinois Consumer Fraud and Deceptive


1Jurisdictional discovery also uncovered that Innovus made the product available for
purchase by individuals in Illinois, shipped the product to individuals in Illinois, and
generated revenues from sales of the product to persons in Illinois. See R. 49.

                                           2
Business Practices Act; and (5) a common law false light claim. Innovus argues that

the Court lacks personal jurisdiction over it and that Plaintiffs’ claims do not state a

claim for relief in any event. The Court will first address the personal jurisdiction

issue, and then turn to Innovus’s 12(b)(6) arguments.

                                       ANALYSIS

     I.      Personal Jurisdiction

          A challenge to a court’s exercise of personal jurisdiction over a defendant is

made under Federal Rule of Civil Procedure 12(b)(2). “Federal courts ordinarily follow

state law in determining the bounds of their jurisdiction over persons.” Walden v.

Fiore, 571 U.S. 277, 283 (2014) (quoting Daimler AG v. Bauman, 571 U.S. 117 (2014)).

The Illinois long-arm statute 2 requires nothing more than the standard for federal

due process: that the defendant have sufficient contacts with the forum state “such

that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Brook v. McCormley, 873 F.3d 549, 552 (7th Cir. 2017) (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). In other words, a defendant

“must have purposely established minimum contacts with the forum state such that

he or she ‘should reasonably anticipate being haled into court’ there.’” Tamburo v.

Dworkin, 601 F.3d 693, 701 (7th Cir. 2010) (quoting Burger King Corp. v. Rudzewicz,




2 This Court has subject matter jurisdiction because the parties are diverse and the
damages sought exceed $75,000. The Lanham Act is an independent basis for federal
jurisdiction. But because the Lanham Act does not have a special federal rule for
personal jurisdiction, the Court looks to the law of the forum for the governing rule.
See Fed. R. Civ. P. 4(k)(1)(A); Advanced Tactical Ordnance Sys., LLC v. Real Action
Paintball, Inc., 751 F.3d 796, 800 (7th Cir. 2014), as corrected (May 12, 2014).

                                             3
471 U.S. 462, 474 (1985)). When a defendant moves to dismiss under Rule 12(b)(2),

the plaintiff has the burden of demonstrating personal jurisdiction over the

defendant. Purdue Research Found. v. Sanofi–Synthelabo, S.A., 338 F.3d 773, 782

(7th Cir. 2003). The Court resolves all factual disputes in Plaintiffs’ favor. Id.

      There are two types of personal jurisdiction. General jurisdiction exists when

the party’s affiliations with the forum state “are so constant and pervasive as to

render [it] essentially at home” there. Daimler, 571 U.S. 117, 122 (2014). Because

Innovus is a Nevada corporation with its principal place of business in California, R.

15 ¶ 4, and Plaintiffs have not otherwise asserted that this Court may exercise

general jurisdiction over Innovus, the Court considers only specific jurisdiction.

      Specific jurisdiction grows out of “the relationship among the defendant, the

forum, and the litigation.” Walden, 571 U.S. at 284. This type of jurisdiction requires

that “(1) the defendant [] purposefully availed himself of the privilege of conducting

business in the forum state or purposefully directed his activities at the state; (2) the

alleged injury must have arisen from the defendant’s forum-related activities; and (3)

the exercise of jurisdiction must comport with traditional notions of fair play and

substantial justice.” Felland v. Clifton, 682 F.3d 665, 673 (7th Cir. 2012). Where, as

here, the plaintiff’s claims are for intentional torts, the purposeful availment inquiry

focuses on whether the conduct underlying the claims was purposely directed at the

forum state. Tamburo, 601 F.3d at 702. In such cases, courts look to whether the

plaintiff has shown “(1) intentional conduct (or ‘intentional and allegedly tortious’

conduct); (2) expressly aimed at the forum state; (3) with the defendant’s knowledge



                                            4
that the effects would be felt—that is, the plaintiff would be injured—in the forum

state.” Id. at 703 (citing Calder v. Jones, 465 U.S. 783, 789-90 (1984)). This is known

as the Calder test. A brief discussion of Calder is helpful here.

      In Calder, an entertainer sued a magazine reporter and his editor for libel,

invasion of privacy, and intentional infliction of emotional distress in California. Id.

at 785. The reporter and the editor were residents of Florida and worked for the

National Enquirer, a Florida corporation with its principal place of business in

Florida. Id. The editor had no contacts with California; the reporter had travelled to

California a few times in connection with his work, however, did most of the research

for the story in dispute over the phone. Id. Both the reporter and the editor challenged

the California court’s jurisdiction over them. Id. at 785-86. The reporter and the

editor argued that neither should be subject to California’s jurisdiction simply

because the article appeared in California. Id. at 786.

      The Supreme Court held that jurisdiction was proper because the reporter’s

and the editor’s “intentional, and allegedly tortious, actions were expressly aimed at

California.” Id. at 789. The Court reasoned:

      The allegedly libelous story concerned the California activities of a
      California resident. It impugned the professionalism of an entertainer
      whose television career was centered in California. The article was
      drawn from California sources, and the brunt of the harm, in terms of
      both [the entertainer’s] emotional distress and the injury to her
      professional reputation, was suffered in California. In sum, California
      [was] the focal point both of the story and of the harm suffered.
      Jurisdiction over petitioners [was] therefore proper in California based
      on the “effects” of their Florida conduct in California.




                                           5
Id. at 788-89. Moreover, the reporter and the editor knew that the article would have

its greatest effect in California because the article’s subject lived there and the

National Enquirer had its largest circulation there. Id. at 790.

      The Supreme Court also applied the “effects” test in a companion case, Keeton

v. Hustler Magazine, Inc., 465 U.S. 770 (1984). In Keeton, an editor of Hustler

Magazine sued the magazine for five separate acts of libel in a New Hampshire court.

Id. at 772. Hustler Magazine was an Ohio corporation with its principal place of

business in California. See id. However, the magazine sold between 10,000 and 15,000

copies of its magazine in New Hampshire each month. See id.

      Hustler Magazine argued that a New Hampshire court’s exercise of

jurisdiction over it would be unfair because its only contact with the forum was

circulation of its magazine. See id. at 770. The Supreme Court disagreed. The Court

stated that Hustler Magazine’s “regular circulation of magazines in [New Hampshire

was] sufficient to support an assertion of jurisdiction in a libel action based on the

contents of the magazine.” Id. at 773-74. In addition, the Court agreed with the lower

court that Hustler Magazine’s circulation of its publication throughout New

Hampshire was purposeful activity that “‘inevitably affected persons in the state.’”

Id. at 774. Furthermore, “[s]uch regular monthly sales of thousands of magazines

cannot by any stretch of the imagination be characterized as random, isolated, or

fortuitous.” Id. Thus, the minimum contact requirements of due process were met and

jurisdiction over Hustler Magazine was proper. Id.




                                          6
       Here, Plaintiffs allege Innovus deliberately distributed at least one publication

in Illinois in February 2017. 3 R. 15 ¶ 34. That publication is one of the publications

at issue in Plaintiffs’ complaint. The effects of its actions were felt in Illinois, because

that is where Plaintiffs were located. Like in Calder, by publishing an advertisement

in a local newspaper directed at residents of Illinois concerning an Illinois resident,

Innovus created a connection between itself, Illinois, and this litigation. See Advanced

Tactical Ordnance Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796, 803 (7th

Cir. 2014) (explaining that although sending an email blast to residents within a

forum state would not confer jurisdiction, the same would not be true if the defendant

deliberately targeted residents of a specific state); Riddell, Inc. v. Monica, 2003 WL

21799935, at *3 (N.D. Ill. July 25, 2003) (“Impact would have minimum contacts with




3Although this article was readily accessible on the internet, in its motion to dismiss
and reply Innovus suggested that it did not advertise in Illinois. See R. 38 at 2 (“At
most, Plaintiffs refer to an alleged publication in the Chicago Sun-Times, but
Plaintiffs do not attach this publication to their Amended Complaint or make any
allegations regarding its contents. Plaintiffs attach some alleged ‘exemplars’ of
publications as Exhibit A to the Amended Complaint, but there is no allegation that
Innovus published any of these ‘exemplars’ in Illinois, nor do the exemplars
themselves bear any indication that they were published in Illinois.”). Only until the
Court ordered Innovus to respond to Plaintiffs’ discovery requests did Innovus
acknowledge the Sun-Times publication as well as other connections to Illinois. Even
so, Innovus’s discovery responses were ladled with unnecessary objections. See R. 49-
1 (objecting to the interrogatories because the words “market,” “advertise,”
“publication,” “revenues” and “in Illinois” were vague or ambiguous). “While discovery
may be the bane of modern litigation, parties and their counsel have an obligation to
participate fully, fairly and cooperatively in that often needlessly contentious
endeavor.” Fudali v. Napolitano, 283 F.R.D. 400, 401 & n.2 (N.D. Ill. 2012) (citing
Rossetto v. Pabst Brewing Co., Inc., 217 F.3d 539, 542 (7th Cir. 2000) (Posner, J.) and
Frank Easterbrook, Discovery as Abuse, 69 B.U.L.Rev. 635 (1989) and listing cases
rejecting boilerplate objections of vagueness or ambiguity). The Court will not tolerate
this conduct and reminds counsel for Innovus of its Rule 11(b) obligations.

                                             7
Illinois . . . since Impact directed the mailing of an advertisement for its product to

an individual with the Chicago Bears, in Illinois. The court finds that defendants

have established minimum contacts with Illinois.”); Int’l Truck & Engine Corp. v.

Dawson Int’l Inc., 216 F. Supp. 2d 754, 760 (N.D. Ind. 2002) (“Dawson is correct that

advertisements directed at a national audience are not ‘offers to sell’ within a

particular forum. However, where specific advertisements are purposefully circulated

to residents of the forum state, a defendant has purposefully availed itself to suit in

the forum state.”). The Court finds Innovus’s publication in the Chicago Sun-Times

sufficient to confer jurisdiction over it.

    II.      12(b)(6) Motion

          As to the merits of Plaintiffs’ complaint, Innovus seeks to dismiss all five

claims. First, Innovus argues Plaintiffs’ Illinois Right to Publicity claim (Count I) is

barred by the statute of limitations. Second, Innovus argues Plaintiffs cannot state a

claim under the Lanham Act (Count II). Third, Innovus contends Plaintiffs fail to

allege a basis for injunctive relief under the Illinois Deceptive Trade Practices Act

(Count III). Fourth, Innovus states Plaintiffs have failed to allege an economic injury

for their Illinois Consumer Fraud and Deceptive Business Practices Act claim (Count

IV). Finally, Innovus argues Plaintiffs also have failed to sufficiently plead their

common law false light claim. The Court will address each argument in turn.

   A. Legal Standard

          A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must



                                             8
provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

   B. Right of Publicity (Count I)

       In Count I, Yeager alleges that Innovus’s misappropriation of Yeager’s right of

publicity and unauthorized use of his identity for commercial purposes is a violation

of the Illinois Right of Publicity Act (“IRPA”). In that same count, Yeager alleges

Innovus’s actions violated common law or statutes protecting the right to publicity in

all fifty states. R. 15 ¶ 46.




                                            9
      The IRPA grants to each individual the “right to control and to choose whether

and how to use [his or her] identity for commercial purposes,” and prohibits use of

“an individual’s identity for commercial purposes during the individual’s lifetime

without having obtained previous written consent.” 765 ILCS 1075/10, 1075/30. The

parties do not dispute that claims under the IRPA are subject to the one-year statute

of limitations. See R. 38 at 10; R. 42 at 6. See also Blair v. Nevada Landing

Partnership, 859 N.E.2d 1188, 1192 (Ill. App. Ct. 2006) (holding that the IRPA

supplants the common law tort of misappropriation of likeness and implicitly

incorporates the one-year limitations period applicable to that tort); Martin v.

Wendy’s International, 183 F. Supp. 3d 925, 930 (N.D. Ill. 2016) (“The weight of

authority, including the only decision by an Illinois state court to address the issue,

holds that a one-year limitations period applies to IRPA claims.”). 4 Rather, the

parties first dispute when the limitations period accrued. Innovus claims it accrued

on the date of the first infringing publication, while Plaintiffs claim it did not accrue

until the offending conduct ceased.

      Plaintiffs’ allegations with regard to this claim can be broken up into two

categories.   First,   Plaintiffs   generally   allege   Innovus   “circulated   various

advertisements and marketing materials, and/or [has] published advertisements and

marketing materials on digital and print mediums including in newspapers,




4 The Seventh Circuit has not opined if the one-year (versus a five-year) statute of
limitations is appropriate on these claims. See Martin v. Living Essentials, LLC, 653
F. App’x 482, 486 (7th Cir. 2016). If a five-year limitations period applies, Plaintiffs
are well within the limitations period.

                                           10
magazines, pamphlets, and on Facebook, Twitter, Instagram, Pinterest, and Amazon,

some or all of which are accessible by the citizens of all fifty (50) states of the United

States.” R. 15 ¶ 34. Plaintiffs do not allege when these types of advertisements were

first   published.   Second,    Plaintiffs   specifically   allege   Innovus   published

advertisements in several local channels. For example, Innovus first published the

article in the “News Star” in Louisiana in July 2016, followed by the “Gwinnet Daily

Post” in Georgia in September 2016, the “Star Press” in Indiana in September 2016,

the “Greenville Sun” in Tennessee in October 2016, and so on in local publications in

Michigan, Texas, New York, Hawaii, California, Illinois, Colorado, etc. through

February 2018. Id.

        The Illinois appellate court has stated that generally, “a cause of action accrues

and the limitations period begins to run when facts exist that authorize one party to

maintain an action against another.” Blair, 859 N.E.2d at 1192. But “an exception to

the general rule exists when the tort at issue involves a continuing or repeated

injury.” Id. Under the “continuing violation rule,” the limitations period does not

begin to run until the date of the last injury or the date the tortious acts cease. Id. at

1193. “A continuing violation is occasioned by continuing unlawful acts and conduct,

not by continual ill effects from an initial violation. However, where there is a single

overt act from which subsequent damages may flow, the statute begins to run on the

date the defendant invaded the plaintiff’s interest and inflicted injury, and this is so

despite the continuing nature of the injury.” Id. In Blair, the court found that the act

of publishing the plaintiff’s picture in various mediums around a casino did not fall



                                             11
into the “continuing violation” exception and instead constituted a single overt act.

The court noted that although the picture was displayed via several mediums over a

period of time, it was used for a single purpose, to advertise one steakhouse, and

targeted a single audience, casino patrons. Id. As a result, the plaintiff had alleged

only one overt act with continual effects. But the court noted that a republication can

constitute a new cause of action if the publication is altered so as to reach a new

audience or promote a different product. Id. at 1194.

      Innovus cites to two district court cases in support of its argument that it did

not target new audiences. The Court does not find either case persuasive. In Troya

Int’l, Ltd. v. Bird-X, Inc., 2017 WL 6059804 (N.D. Ill. Dec. 7, 2017), the defendant

Bird-X sold pest control products designed to steer birds away from airports, transit

facilities, wind farms, power stations, and the like. The plaintiff was a distributor of

the product and created a video depicting him using the product. Bird-X published

the videos on its own website and then subsequently uploaded the video to vimeo.com,

metacafe.com, and youtube.com. The court held that “[r]egardless of the different

media or websites Bird-X exploited to display Hikmet’s video, its republication of the

video was intended to promote ‘a single product’ (Bird-X), used for a single purpose

(showing that Bird-X products work), and accompanied by no significant alterations

of the video to reach a new audience.” Troya, 2017 WL 6059804, at *14. The re-airings

of the video did not reach a new audience because the first video was hosted on Bird-

X’s website and was “thus viewable to any of its prospective customers the world

over.” Id. In Martin v. Living Essentials, LLC, the extent of the court’s discussion of



                                          12
the continuing violation exception was a brief mention that “the repeated airing of

the Commercial still constitutes a single overt act, such that the limitations period

does not toll” without discussion as to whether the commercial reached new

audiences. 160 F. Supp. 3d 1042, 1046 n.4 (N.D. Ill.), aff’d, 653 F. App’x 482 (7th Cir.

2016).

         Here, however, Plaintiffs plausibly allege advertisements that were directed

at new audiences either through local publications or through new channels that may

target different individuals—such as users of Facebook versus Instagram or

individuals that do not read local newspapers. See Wells v. Talk Radio Network-FM,

Inc., 2008 WL 4888992, at *3 (N.D. Ill. Aug. 7, 2008) (distributing promotional discs

in new markets sufficient to meet the continuing violation exception); Maremont v.

Susan Fredman Design Grp., Ltd., 772 F. Supp. 2d 967, 971-72 (N.D. Ill. 2011)

(applying the continuing violation rule where the plaintiff “alleged that Defendants

continually invaded her interest by impersonating her in multiple Posts and Tweets

discussing different aspects of interior design” for over two years). Unlike both Troya

and Martin, where the defendants used similar channels to advertise or advertised

to similar markets, Innovus here used several different channels (local newspapers,

social media, other digital channels) and different geographic locations to

continuously advertise to new audiences. For these reasons, the Court finds Plaintiffs

have sufficiently alleged a continuing violation.




                                          13
      Because Plaintiffs allege a continuing violation, Plaintiffs’ cause of action

accrued when the publications ceased, on February 2, 2018. 5 As such, Plaintiffs’

complaint filed on January 19, 2018 was timely.

      As to Plaintiffs’ remaining allegations regarding various state statutes, the

Court agrees with Innovus that Plaintiffs have failed to sufficiently plead a claim

under the laws of those states by citing only to the state code. If Plaintiffs wish to

bring claims under those statutes, they may amend their complaint with additional

information regarding the elements of those statutes. For now, that portion of Count

I is dismissed and only the allegations regarding the Illinois Right of Publicity Act

remain.

    C. Lanham Act (Count II)

      In Count II, Plaintiffs claim Innovus violated Section 43(a) of the Lanham Act

when it used Yeager’s identity, including his name and persona, in advertisements

that falsely imply Yeager’s endorsement of Innovus’s goods and services. R. 15 ¶ 51.

Plaintiffs allege that Innovus’s unauthorized use of Yeager’s identity is likely to cause

confusion and misrepresents the nature of Innovus’s goods. Id. ¶ 52.

      Innovus, on the other hand, argues Plaintiffs fail to state a claim under the

Lanham Act because: (1) they fail to satisfy the heightened pleading standard under




5 The date of the last publication was shortly after the filing of the complaint.
Plaintiffs allege 23 different publications within the year before they filed their
complaint (R. 15 ¶ 34), sufficiently satisfying their obligations now with regard to the
limitations period.

                                           14
Rule 9(b) required for pleading a claim of fraud; and (2) they do not and cannot plead

a commercial interest in Yeager’s name and image.

      Innovus’s first argument, that Plaintiffs did not allege their Lanham Act

claims with particularity as required by Rule 9(b), is easily rejected. Plaintiffs cite to

several articles using Yeager’s name, including the name of the publication, and the

date on which the article was published. R. 15 ¶ 34. They also directly cite to several

quotes in the articles falsely attributed to Yeager. Id. ¶ 34. Further, Plaintiffs

attached a copy of the article, which supports their allegations, to their complaint.

See also R. 15-1. Plaintiffs’ allegations are specific and sufficient to meet the

particularity requirements of Rule 9(b).

      Second, Innovus contends that Plaintiffs have failed to allege a commercial

interest in Yeager’s individual name and reputation for Lanham Act standing. A

plaintiff has “standing” under section 43(a) of the Lanham Act if he can properly plead

and prove “an injury to a commercial interest in sales or business reputation

proximately caused by the defendant’s misrepresentation.” Lexmark Int’l, Inc. v.

Static Control Components, Inc., 572 U.S. 118, 132 (2014). To satisfy this

requirement, Yeager must “at least allege an existing intent to commercialize an

interest in identity.” Condit v. Star Editorial, Inc., 259 F. Supp. 2d 1046, 1052 (E.D.

Cal. 2003); Hutchinson v. Pfeil, 211 F.3d 515, 521 (10th Cir. 2000) (“mere potential of

commercial interest . . . is insufficient to confer standing for [a] false association

claim”).




                                           15
      Here, Plaintiffs allege that Yeager was the “public face of [Midwest]

throughout the pharmaceutical industry.” R. 15 ¶ 3. They also allege that his success

and competitiveness in his field “depends, at least in part, upon his reputation for

expertise and professionalism.” Id. ¶ 12. Further, Yeager alleges that his

endorsement carries a fair market value that was diminished by Innovus’s conduct.

Id. ¶¶ 38-40. Plaintiffs have sufficiently alleged that Yeager’s identity is used for

commercial interests in conjunction with Midwest. See Maremont v. Susan Fredman

Design Grp., Ltd., 2011 WL 6101949, at *4 (N.D. Ill. Dec. 7, 2011) (protectible

commercial interest in plaintiff’s personal social media following because it was

created for economic benefit and could be used to promote employer).

      Unlike the cases Innovus cites in support of its argument, Yeager does not

allege his name is used solely for personal or individual professional interests. See

e.g., Nieman v. Versuslaw, Inc., 2012 WL 3201931, at *5 (C.D. Ill. Aug. 3, 2012)

(plaintiff lacked standing to bring Lanham Act claim because “Plaintiff’s individual

reputation in the insurance industry is not the commercial interest the Lanham Act

seeks to protect”); Stayart v. Yahoo! Inc., 651 F. Supp. 2d 873, 881 (E.D. Wis. 2009),

aff’d, 623 F.3d 436 (7th Cir. 2010) (allegations that plaintiff’s name has commercial

value because of her humanitarian endeavors, positive and wholesome image, and

the popularity of her scholarly posts on the Internet was insufficient to bring a

Lanham Act claim). Nor does Yeager need to allege he is a celebrity to have

commercial interests in his identity. See Arnold v. Treadwell, 642 F. Supp. 2d 723,

735 (E.D. Mich. 2009). In fact, Innovus used Yeager’s name for commercial interests



                                         16
in an advertisement promoting the product, indicating his name did have at least

some commercial value. Plaintiffs have satisfied the standing requirement for their

Lanham Act claim.

   D. Illinois Deceptive Trade Practices Act (Count III)

      Count III of Plaintiffs’ complaint alleges a violation under 815 ILCS 510/2(a)

of the Illinois Deceptive Trade Practices Act, which provides for recovery against a

person engaged in deceptive trade practices that cause a likelihood of confusion.

Plaintiffs allege Innovus’s commercial advertisements, publications, and marketing

materials featuring Yeager created a likelihood of consumer confusion by falsely

claiming Yeager, and by extension, Midwest, had a connection with Innovus’s goods

when, in fact, none existed. R. 15 ¶ 58. Plaintiffs also allege Innovus’s advertisements

have “disparaged, and continue to disparage, [Yeager’s] name, reputation and

scientific practice, and by extension, the brand identity of Midwest.” Id. ¶ 61.

      The Illinois Deceptive Trade Practices Act “does not provide a cause of action

for damages, but it does permit private suits for injunctive relief and has generally

been held to apply to situations where one competitor is harmed or may be harmed

by the unfair trade practices of another.” Greenberg v. United Airlines, 563 N.E.2d

1031, 1036-37 (Ill. App. Ct. 1990); Power Cell LLC v. Spings Window Fashions, LLC,

2018 WL 1911765, at *2 (N.D. Ill. Apr. 23, 2018); ATC Healthcare Servs., Inc. v. RCM

Techs., Inc., 282 F. Supp. 3d 1043, 1050 (N.D. Ill. 2017) (“The likelihood of future

harm occurring absent an injunction is an element of liability on the claim, not merely

a separate element of damages.”).



                                          17
       Plaintiffs have failed to state a claim for relief because they allege only past

harm arising from the publication of the advertisements, and no threat of future

misrepresentations to warrant injunctive relief. Plaintiffs allege the last

advertisement was published in February 2018. Plaintiffs’ allegation that Innovus

“continues to disparage” Yeager’s name is not supported by any facts pleaded in the

complaint. 6 As a result, Plaintiffs have failed to state a claim for relief on their Illinois

Deceptive Trade Practices Act claim, and their claim is dismissed without prejudice.

    E. Illinois Consumer Fraud and Deceptive Business Practices Act (Count
       IV)

       Count IV likewise is dismissed because Plaintiffs fail to plead an essential

element for a cause of action under the Illinois Consumer Fraud Act, 815 ILCS 505/2

(“ICFA”). When the plaintiff is a private party, “an action brought under the ICFA

[must] show he suffered ‘actual damage’ as a result of the defendant’s violation of the

act.” Camasta v. Joseph A. Bank Clothiers, Inc., 761 F.3d 732, 739 (7th Cir. 2014).

Not just any form of alleged damages will suffice. Rather, the “actual damage must

arise from purely economic injuries.” Cooney v. Chi. Pub. Schs., 943 N.E.2d 23, 31 (Ill.

App. Ct. 2010); see also Morris v. Harvey Cycle & Camper, Inc., 911 N.E.2d 1049, 1053

(Ill. App. Ct. 2009) (“Actual damages must be calculable and measured by the

plaintiff’s loss.”).




6Plaintiffs argue that ads with Yeager’s name “can still be found in those newspapers
and online.” But no “right to be forgotten” exists under United States law. See Garcia
v. Google, Inc., 786 F.3d 733, 745-46 (9th Cir. 2015).

                                             18
      Plaintiffs fail to allege any monetary or economic injuries suffered because of

Innovus’s actions. Instead, Plaintiffs allege that the advertisements “cause

irreparable damage to Dr. Yeager and Midwest’s commercial interests by diminishing

the value of their endorsement and by diminishing Dr. Yeager’s reputation for

professionalism, and scientific integrity.” R. 15 ¶ 40. That does not equate to actual,

calculable damages. As a result, Innovus’s motion to dismiss on this count is granted

without prejudice.

   F. False Light (Count V)

      Finally, in Count V, Plaintiffs allege Innovus caused Yeager to be surrounded

by publicity putting him in a false light by referring to him as “America’s Sex Doctor;”

associating him with lewd, lascivious, inappropriate, inflammatory, and offensive

language including remarks suggesting “Dr. James L. Yeager’s new cream” enables

men to “to exercise sexual power over women again;” misrepresenting the

circumstances of the creation of the product, stating for example that, “[f]or years,

men begged Dr. Yeager for a solution that would work to end lack of penile

sensitivity;” falsely quoting Yeager; and falsely stating Yeager offered a satisfaction

guarantee on the product. Id. ¶ 35.

      Innovus first argues that Plaintiffs have missed the one-year statute of

limitations using the same argument discussed above under Plaintiffs’ Illinois Right

to Publicity claim. For those same reasons, Innovus’s argument fails.

      Innovus next argues that Plaintiffs fail to state a claim. To state a claim for

false light under Illinois law, the plaintiff must show (1) that he was placed in a false



                                           19
light before the public as a result of the defendant’s actions; (2) the false light in which

he was placed would be highly offensive to a reasonable person; and (3) the defendant

acted with actual malice, that is, with knowledge that the statements were false or

with reckless disregard to whether the statements were true or false. Mouloki v. Epee,

2016 WL 910496, at *2 (N.D. Ill. Mar. 10, 2016) (citing Kolegas v. Heftel Broad. Corp.,

607 N.E.2d 201, 209-10 (Ill. 1992)).

       Plaintiffs have sufficiently stated a claim for false light under these standards.

First, Innovus circulated advertisements using Yeager’s name, implying that he had

endorsed the product. Plaintiffs allege the quotes in the advertisements were falsely

attributed to Yeager. R. 15 ¶ 35. This satisfies the first element of the claim.

       As to the second prong, this element requires the Court to determine whether

a finder of fact could decide that the false light in which Plaintiffs were placed would

be highly offensive to a reasonable person. This element is met “when the defendant

knows that the plaintiff, as a reasonable man, would be justified in the eyes of the

community in feeling seriously offended and aggrieved by the publicity.” Kolegas, 607

N.E.2d at 210. Plaintiffs contend labeling Yeager as “America’s Sex Doctor” who

wanted men to “exercise sexual power over women,” along with other lewd and

lascivious statements, see R. 15 ¶ 35, place Yeager in a light that would be highly

offensive to a reasonable person. Taking all inferences in favor of Plaintiffs, the Court

finds these statements could be highly offensive to a reasonable person. See

Lozier v. Quincy Univ. Corp., 2019 WL 409368, at *11 (C.D. Ill. Jan. 31, 2019)

(statements that plaintiff was a liar and the source of an investigation could be highly



                                            20
offensive to a reasonable person on a motion to dismiss); Doe v. Templeton, 2004 WL

1882436, at *3 (N.D. Ill. Aug. 6, 2004) (disclosure of plaintiff’s sexual orientation could

be highly offensive); John v. Wheaton Coll., 2014 IL App (2d) 130524-U, ¶ 75 (details

of sexual relations could be highly offensive to a jury).

      Finally, Plaintiffs sufficiently allege Innovus published these advertisements

while knowing that Yeager had not actually made those statements and that he had

not endorsed the product. Id. ¶ 48. Innovus’s motion to dismiss is thus denied. 7

                                    CONCLUSION

      For the foregoing reasons, Innovus’s motion [37] is denied in part as to its

personal jurisdiction argument. The motion is granted in part as to Counts III and

IV and denied as to the remaining counts. If Plaintiffs believe they can cure the

deficiencies identified in this opinion as to the dismissed counts and allegations, they

may move for leave to file an amended complaint on or before February 26, 2019. The

motion should attach a redlined comparison between the current complaint and the

proposed amended complaint, and it should be supported by a brief of no more than




7 On reply, Innovus makes a new argument that Plaintiffs also fail to plead special
damages with regard to their false light claim. Arguments raised for the first time on
reply are waived. United States v. Waldrip, 859 F.3d 446, 451 (7th Cir. 2017). In any
event, Innovus fails to cite to any law describing what constitutes special damages
and whether Plaintiffs’ allegations are sufficient to meet those standards. “The court
will not research and consider the details of defendant’s argument where defendant
has done little more than provide what would be an opening paragraph to a more
properly framed argument.” Dawson v. W. & H. Voortman, Ltd., 853 F. Supp. 1038,
1046 (N.D. Ill. 1994); United States v. Smith, 26 F.3d 739, 743 (7th Cir. 1994) (courts
need not research and construct legal arguments for parties).

                                            21
five pages describing how the proposed amended complaint cures the deficiencies in

the current complaint.

                                             ENTERED:


 Dated: February 5, 2019
                                             ____________________________
                                             Honorable Thomas M. Durkin
                                             United States District Judge




                                       22
